Exhibit 10.2 OPTION AWARD AGREEMENT UNDER THE EAGLE BULK SHIPPING INC. EQUITY INCENTIVE PLAN This Option Award Agreement (the “ Option Award Agreement ”) dated as of [.] , 2017 (the “ Date of Grant ”), is made by and between Eagle Bulk Shipping Inc., a Republic of the Marshall Islands company (the “ Company ”), and [•] (the “ Participant ”). Capitalized terms not defined herein shall have the meaning ascribed to them in the Eagle Bulk Shipping Inc. 2016 Equity Incentive Plan (the “ Plan ”). Where the context permits, references to the Company shall include any successor to the Company. 1.
